         Case 2:19-cv-08129-DMG-SK Document 1 Filed 09/19/19 Page 1 of 15 Page ID #:1




           1
             Wayne T. Evans                                        2W1~ S'~~ ~ 9 ~~~ I2~ ~6
           2 3262 N. Garey Ave.# 193                                                       :~~„~ ~
                                                                                  ,_,-
           3 Pomona, Ca 91767                                                ,_
                                                               T                         y ?~~:i.
                                                                   u ~~~ ~
             949-291-2461                                             .z
           4 wevans6l @yahoo.com                               q 'J


           5
                          IN THE UNITED STATES DISTRICT COURT
           6
           7                 CENT         DISTRICT OF CALIFORNIA

           s                             Y "~a"~V~~                          ~~~ju         ~ _v:,rc ~
               WAYNE T. EVANS
           9                                           COMPLAINT

          10               Plaintiff,
~~~
          11        v.
LI~       12
a~ ~~i         CAPITAL ONE FINANCIAL
N         13
          14 INVESTING,LLC,CAPITAL O
          15 CREDIT CARD.                              DEMAND FOR JURY TRIAL
               ET...AL,DOES 1-100, inclusive
          16
          17
                           Defendants.
          18
          19
         20
               COMES NOW Plaintiff, Wayne T. Evans, in Pro Se, Complaint against
         21
               Defendants, States as follows:
         22
                                           INTRODUCTION
         23        1.      Defendants Capital One Financial Investing, LLC.
         24 (collectively, "Capital One" or "the Bank"
                                                        or "Defendants"), arising out of
         25 Defendants' Capital One repeated
                                               violations ofthe Fair Credit Reporting
         26 Act(15 U.S.C. § 1681 et seq.
                                          [hereinafter "FCRA"] which all relate to a
         27 debt with Capital One Financial
                                             Investing, LLC.
         28
Case 2:19-cv-08129-DMG-SK Document 1 Filed 09/19/19 Page 2 of 15 Page ID #:2




  1        2.       Plaintiff, Wayne T. Evans presently residing in Pomona,
  2   California.
  3
  4        3.       Defendant, Capital One Financial Investing, LLC,is a
  5   corporation. Incorporated under the laws of Delaware Corporation and
  6   having a main office at 1680 Capital One Drive, McLean VA 22102.
  7   Defendant Capital One Financial Investing, LLC is registered with the
  8   California Secretary of State as an Delaware Corporation doing business in
  9   California and has designated a registered agent: CSC -LAWYERS
 10   INCORPORATING SERVICE 2710 Gateway Oaks Dr St Ste. 150 N,
 11   Sacramento CA 95833
 12
 13                                 JURISDICTION
 14

 15        4.       The Court has jurisdiction over this action pursuant to 15
 16   U.S.C. § 1681 et seq., the "Fair Credit Reporting Act(FCRA)and 15
 17   U.S.C. §§ 1692-1692p, the "Fair Debt Collection Practices Act."
 18

19                                          VENUE
20
21       1. Venue is proper as Plaintiff lives in this judicial district, the events
            took place in this judicial district, and the Defendants do business
22
            in this judicial district.
23
                                           PARTIES
24

25       2. Plaintiff Wayne T. Evans (hereinafter "Plaintiff') is a natural
26          person who is a resident of this judicial district in California.
27    Defendant Capital One Financial Investing, LLC,("Defendants") is a
28    Fogien Stock company that furnishes consumer credit information to




                                             ~a
Case 2:19-cv-08129-DMG-SK Document 1 Filed 09/19/19 Page 3 of 15 Page ID #:3




  1    consumer reporting agencies. 15 U.S.C. §1681 s-2. It is incorporated in
  2 Delaware Corporation and has its principal place of business in Virginia.
  3
  4                           FACTUAL ALLEGATIONS
  5                  Defendants Capital One Financial Investing, LLC,
  6                             Falsely Credit Reporting
  7         3.      Plaintifftakes pride in his good name and established a credit
  8   rating, so he has worked hard to ensure that all his bills are paid on-time
  9   every month. As such, Plaintiff believes and understands that his credit
 10 record with all of his creditors is excellent.
 11        4.       On or around August 03,2019, Mr. Evans contacted Capital
 12 One, about derogatory information being reporting to all three major credit
 13   bureaus Capital One assured Plaintiff, they would correct and fix the
 14   problem within thirty
 15        5.       On or around August 15 2019, Mr. Evans was contacted by
 16   NuVision Federal Credit Union, about his requested for a credit line
 17   increase on his credit card. NuVision informed Mr. Evans's, his requested
 18 for a credit increase has been denied b e c a u s e his credit score had
 19   dropped, as Capital One, appeared to be reporting Mr. Evans as "one 30
20    days, late" on his Experian, Equifax, and Trans Union credit report.
21         6.       Plaintiff believed that error could and would be corrected very
22 ~ easily.
23         7.       Plaintiff immediately called Capital One to request they clear
24 ~ up any errors they had made in their reporting to Experian, Equifax, and
25    Trans Union
26         8.       On August 16, 2019, Mr. Evans received a phone call from
27    Capital One ensuring him that, and that they would resubmit an update to
28    the credit bureaus.




                                            3
Case 2:19-cv-08129-DMG-SK Document 1 Filed 09/19/19 Page 4 of 15 Page ID #:4




     1         9.      After waiting a couple of days to further ensure that any false
  2      information previously reported by Capital One had been removed or
  3      updated accordingly by Capital One and Experian, Equifax and Trans
  4      Union Mr. Evans were confident that this hurdle was behind him.
  5            10.     On or around August 16, 2019, Mr. Evans's again requested
  6      his credit information from Experian, Equifax, and Trans Union credit
  7      report, and soon thereafter, Mr. Evans was notified that he was being
  8      denied financing because he was still being reported as "one 30 days late"
  9      After several unsuccessful calls to Capital One.
 10            1 1.    Plaintiff has disputed the accuracy ofthe derogatory
 11      information reported by the Defendant to the Consumer Reporting Agency
 12      Experian Equifax and Trans Union on three separate occasions via phone.
 13            12.    Defendant Capital One has promised through its subscriber
 14      agreements or contracts with the credit reporting agencies to accurately
 15      update accounts but Defendant Capital One's has willfully, maliciously,
 16      recklessly, wantonly, and/or negligently failed to follow this requirement as
 17      well as the requirements set forth under the FCRA and state law, which has
18       resulted in the intended consequences of this information remaining on
19 ~ Plaintiff Evans' credit reports.

20            13.     Defendant maliciously, willfully, intentionally, recklessly,
21       and/or negligently failed to review the information provided in the disputes
22       and that was already in their files and to conduct a reasonable investigation
23       on Plaintiff Evans' disputes, which led as a direct result and consequence to
24       all ofthe Defendants either failing to delete information found to be
25       inaccurate, failing to replace the inaccurate information with accurate
26       information, and/or reinserting the information without following the
27       dictates ofthe FCRA.
28




                                              4
Case 2:19-cv-08129-DMG-SK Document 1 Filed 09/19/19 Page 5 of 15 Page ID #:5




  1         14.     All actions taken by the Defendant were done with malice,
  2 ~ ~ were done willfully, and were done with either the desire to harm Plaintiff

  3   Evans and/or with the knowledge that their actions would very likely harm
  4 ~ ~ Plaintiff Evans and/or that their actions were taken in violation ofthe

  5   FCRA and state law and/or that knew or should have known that their
  6 ~ ~ actions were in reckless disregard ofthe FCRA and state law.

  7           Reason for Keeging False Information on Credit Reports
  8
            15.     The primary reason why Defendants have placed and kept this
  9
      false information on Plaintiff's reports is that furnishers (such as Defendant
 10
      Capital One 's) provide enormous financial rewards to Experian and
 11
      Equifax.
 12
            16.     The importance of keeping false information on credit reports
 13
      is that all the Defendants understand that one ofthe most powerful methods
 14
      furnishers have to wrench payment from a consumer is by placing and
 15
      keeping false accounts on the consumer's credit reports.
 16
            17.     Defendant Capital One 's has a policy and procedure to refuse
 17
      to properly update credit reports of consumers, like Plaintiff, who is not
 18
      behind on the alleged debt.
 19
           18.      The reason is to keep false information on the credit report to
20
      force Plaintiff to pay a debt that is not owed.
21
           19.      Defendant Capital One's has promised through its subscriber
22
      agreements or contracts to accurately update accounts but Defendant
23
      Capital One's has willfully, maliciously, recklessly, wantonly, and/or
24
      negligently failed to follow this requirement as well as the requirements set
25
      forth under the FCRA and state law, which has resulted in the intended
26
      consequences of this information remaining on Plaintiffls credit reports.
27
           20.     Defendant Capital One's assumed a duty, through the
28
      subscriber agreement and other actions, to accurately report the balances



                                            s
Case 2:19-cv-08129-DMG-SK Document 1 Filed 09/19/19 Page 6 of 15 Page ID #:6




  1   and this duty was breached in a negligent, wanton, reckless, willful,
  2 ~ ~ intentional, and/or malicious manner.

  3        21.      Defendant Capital One's has a policy to "park" its accounts on
  4   credit reports. This is a term in the industry for keeping a false account on
  5   the credit report so that the consumer will be forced to pay money in order
  6   to obtain a refinancing or to qualify for a loan or to increase the consumer's
  7   credit score from the artificially lowered score which directly resulted from
  8   the Equifax, Experian and Capital One's Defendants' intentional and
  9   malicious conduct.
 10        22.      In parking or allowing the parking of an account, these
 11   Defendants know they are violating their obligations and duties under
 12   federal and state law to accurately report the account.
 13        23.      Defendants Capital One's, know that parking a false account
 14   will lead to false and defamatory information being published every time
 15   the Plaintiff's credit report is accessed (as happened to Plaintiff and this is
 16   the malicious and intentional design behind Defendants' actions with the
 17 ~ goal to force the Plaintiff to pay on an account Plaintiff does not owe.

 18        24.     Defendants Capital One's, maliciously, willfully,
 19   intentionally, recklessly, and/or negligently failed to review the information
20    provided in the disputes and that was already in their files and to conduct a
21 ~ reasonable investigation on Plaintiffs disputes, which led as a direct result

22    and consequence to Defendants Experian and Equifax either failing to
23    delete information found to be inaccurate, failing to replace the inaccurate
24    information with accurate information, and/or reinserting the information
25    without following the dictates ofthe FCRA.
26         25.     At all relevant times, the Experian and Equifax failed to
27 ~ maintain and failed to follow reasonable procedures to assure maximum

28




                                            6
Case 2:19-cv-08129-DMG-SK Document 1 Filed 09/19/19 Page 7 of 15 Page ID #:7




     1    possible accuracy of Plaintiff's credit report, concerning the account in
  2       question, violating 15 U.S.C. § 1681e(b) and state law.
  3            26.      Defendant Capital One's, failed to properly maintain and
  4 failed to follow reasonable procedures to assure maximum possible
  5       accuracy ofPlaintiffls credit information and Plaintiff s credit report,
  6       concerning the account in question, thus violating state law and the
  7 FCRA. These violations occurred before, during, and after the dispute
  8       process began with the Defendants Experian and Equifax.
  9                             Summary of Wrongful Conduct
 10
               27.      Defendants Capital One's, Experian, and Equifax understand
 11
         that one ofthe most effective ways to collect bogus debts is to credit report
 12
         against California consumers such as Plaintiff. Defendant Capital One's,
 13
         ~ has taken illegal aggressive actions in a continued effort to collect the
 14
         alleged debt against Plaintiff.
 15
               28.     These actions include the continued reporting ofthe debt to
 16
         third parties, including consumer-reporting agencies such as Defendants
 17
         Experian and Equifax.
 18
               29.     The Defendants Experian and Equifax have failed to maintain
 19
         Plaintiff's account with maximum accuracy, and these Defendants and
20
         Defendant Capital One's, have failed to properly investigate the account in
21
         response to the disputes made by Plaintiff.
22
              30.      The conduct ofthe Defendants has proximately caused
23
         Plaintiff past and future monetary loss, past and future damage to Plaintiff's
24
         credit and credit worthiness, past and future mental distress and emotional
25
         anguish, and other damages that will be presented to the trier of fact.
26
              31.      It is a practice of all ofthe Defendants to maliciously,
27
         willfully, recklessly, wantonly and/or negligently ignore and refuse to
28
         follow the requirements ofthe FCRA and state law.
Case 2:19-cv-08129-DMG-SK Document 1 Filed 09/19/19 Page 8 of 15 Page ID #:8




  1        32.      All Defendants know their conduct is wrong and have been
  2   sued multiple times for this type of wrongful conduct.
  3        33.      Significant punitive damages are needed to stop this type of
  4   inappropriate behavior from continuing to happen.
  5        34.      All actions taken by employees, agents, servants, or
  6   representatives of any type for the Defendants were taken in the line and
  7   scope of such individuals (or entities') employment, agency or
  8   representation.
  9        35.      All actions taken by the Defendants were done with malice,
 10   were done willfully, and were done with either the desire to harm Plaintiff
 11   and/or with the knowledge that their actions would very likely harm
 12 Plaintiff and/or that their actions were taken in violation ofthe FCRA
 13   and/or state law and/or that they knew or should have known that their
 14   actions were in reckless disregard ofthe FCRA and/or state law.
 15        36.      All Defendants have engaged in a pattern and practice of
 16   wrongful and unlawful behavior with respect to accounts and consumer
 17   reports and as such all Defendants are subject to punitive damages and
 18   statutory damages and all other appropriate measures to punish and deter
 19   similar future conduct by these Defendants and similar companies.
 20        37.      All Defendants are liable to Plaintiff through the doctrine of
 21   Respondeat Superior for the wrongful, intentional and negligent acts,
 22   errors, and omissions done in violation of state and federal law by their
 23   employees and agents, including, but not limited to, violations ofthe FCRA
 24   and California tort law, in their attempts to collect this debt from Plaintiff.
 25       NEGLIGENT AND WANTON HIRING AND SUPERVISION
 26
           38.      Defendants negligently and/or wantonly hired, trained,
 27
      retained, or supervised incompetent agents and employees and are thereby
 28




                                             s
Case 2:19-cv-08129-DMG-SK Document 1 Filed 09/19/19 Page 9 of 15 Page ID #:9




  1   responsible to the Plaintiff for the wrongs committed against Plaintiff and
  2   the damages suffered by Plaintiff.
  3                              CAUSES OF ACTION
  4
                                        COUNTI
  5
                 VIOLATING THE FAIR CREDIT REPORTING ACT
  6
           39.     Plaintiff incorporates by reference all paragraphs of this
  7
      Complaint as though fully stated herein.
  8
           40.     Defendants Experian and Equifax are "consumer reporting
  9
      agencies," as codified at 15 U.S.C. § 1681a(e).
 10
           41.     Defendant Capital One's, is an entity who, regularly and in
 11
      the course of business, furnishes information to one or more consumer
 12
      reporting agencies about its transactions or experiences with any consumer
 13
      and therefore constitutes a "furnisher," as codified at 15 U.S.C. § 1681s-2.
 14
           42.     Plaintiff notified Defendants Experian and Equifax directly of
 15
      a dispute on the Defendant Capital One's, account's completeness and/or
 16
      accuracy, as reported.
 17
           43.     Defendants Experian and Equifax failed to delete information
 18
      found to be inaccurate, reinserted the information without following the
 19
      FCRA,or failed to properly investigate Plaintiff's disputes.
20
           44.     Plaintiff alleges that at all relevant times Defendants Experian
21
      and Equifax failed to maintain and failed to follow reasonable procedures
22
      to assure maximum possible accuracy of Plaintiff's credit report,
23
      concerning the accounts in question, violating 15 U.S.C. § 1681e(b).
24
           45.     Plaintiff alleges that Defendants Capital One's, Experian, and
25
      Equif~ failed to conduct a proper and lawful reinvestigation.
26
           46.     All actions taken by the Defendants Capital One's, Experian
27
      and Equifax were done with malice, were done willfully, and were done
28




                                           7
Case 2:19-cv-08129-DMG-SK Document 1 Filed 09/19/19 Page 10 of 15 Page ID #:10




      1    with either the desire to harm Plaintiff and/or with the knowledge that their
   2       actions would very likely harm Plaintiff and/or that their actions were taken
   3       in violation ofthe FCRA,and state law and/or that knew or should have
   4 known that their actions were in reckless disregard ofthe FCRA and state
   5       law.
   6              47.     All ofthe violations ofthe FCRA proximately caused the
   7       injuries and damages set forth in this Complaint.
   8                                        COUNT II
   9
            NEGLIGENT,WANTON,AND/OR INTENTIONAL HIRING AND
  10
             SUPERVISION OF INCOMPETENT EMPLOYEES OR AGENTS
  11
                  48.    Plaintiff incorporates by reference all ofthe paragraphs of this
  12
           Complaint as though fully stated herein.
  13
                  49.    Defendants allowed and encouraged their agents and
  14
           employees to break the law.
  15
                  50.    Defendants are aware ofthe wrongful conduct of their agents
  16
           and employees.
  17
                  51.    Defendants Capital One's, Experian, and Equifax know and
  18
           approve of their incompetent employees and agents who are involved in
  19
          credit reporting.
 20
                52.      All Defendants negligently, wantonly, and/or intentionally
 21
          hired, trained, retained, or supervised incompetent credit reporting
 22
          individuals and/or entities, who were allowed or encouraged to violate the
 23
          law as was done to Plaintiff, and Defendants are thereby responsible to the
 24
          Plaintiff for the wrongs committed against Plaintiff and the damages
 25
          ~ suffered by Plaintiff.
 26
 27                                        COUNT III
 28            NEGLIGENT,WANTON,AND INTENTIONAL CONDUCT




                                                to
Case 2:19-cv-08129-DMG-SK Document 1 Filed 09/19/19 Page 11 of 15 Page ID #:11




      1         53.      All paragraphs of this Complaint are expressly adopted and
   2       incorporated herein as if fully set forth herein.
   3            54.      Defendants owe a duty to anyone they come in contact with to
   4       act reasonably so as to not unreasonably cause harm.
   5            55.      Defendants assumed a duty to act reasonably towards Plaintiff
   6       and not to unreasonably cause Plaintiff harm.
   7            56.     Defendants owe a duty to consumers against whom they are
   8      collecting to act reasonably.
   9            57.     All ofthe actions described in this Complaint demonstrate
  10      that Defendants did not act reasonably towards the Plaintiff.
  11            58.     Defendants by their described conduct breached their duty to
  12      act reasonably towards Plaintiff.
  13            59.     Defendants proximately caused injuries and damages to
  14      Plaintiff which were ofthe precise nature that Defendants anticipated
  15      causing when they breached their duty to act reasonably.
  16           60.      Defendants knew or should have known,that their conduct
  17      was likely to lead to the Plaintiffs injuries yet they acted despite this
  18      knowledge.
  19           61.      Defendants acted with full knowledge and with the design and
 20       intent to cause harm to Plaintiff.
 21            62.      Defendants were successful in their design, intent, and plan to
 22       cause harm to Plaintiff and this is the corporate policy of Defendants when
 23       dealing with consumers who do not pay debts that Defendants allege are
 24       owed.
 25            63.      Defendants acted with negligence, malice, wantonness,
 26       recklessness, and/or intentional conduct in their dealings with and about
 27       Plaintiff as set forth in this Complaint.
 28




                                                 11
Case 2:19-cv-08129-DMG-SK Document 1 Filed 09/19/19 Page 12 of 15 Page ID #:12




   1         64.     Defendants violated all ofthe duties Defendants had, and such
   2   violations were made intentionally, willfully, recklessly, maliciously,
   3   wantonly, and negligently.
   4        65.      It was foreseeable, and Defendants did, in fact, foresee that
   5   the actions ofthe Defendants would lead and did lead to the exact type of
   6   harm suffered by Plaintiff.
   7        66.      Defendants acted with negligence, malice, wantonness,
   8   recklessness, and/or intentional conduct in their dealings with and about
   9   Plaintiff as set forth in this Complaint.
  10        67.      Defendants invaded the privacy ofPlaintiff as set forth in
  11   California law.
  12        68.      Such negligence, malice, wantonness, recklessness,
  13   willfulness, and/or intentional conduct proximately caused the damages set
  14   forth in this complaint.
  15        69.     Defendants have defamed Plaintiff even after Plaintiff
  16   requested in writing that Defendants withdraw the false statements.
  17        70.     As a result of this conduct, action, and inaction of Defendants,
  18   Plaintiff has suffered damage as set forth in this Complaint.
  19        71.     It is a practice of all ofthe Defendants to maliciously,
 20    willfully, recklessly, wantonly and/or negligently ignore and refuse to
 21    follow the requirements ofthe FCRA and state law.
 22         72.     All Defendants know their conduct is wrong and have been
 23    sued multiple times for this type of wrongful conduct.
 24         73.     Significant punitive damages are needed to stop this type of
 25    inappropriate behavior from continuing to happen.
 26         74.     All actions taken by employees, agents, servants, or
 27    representatives of any type for the Defendants were taken in the line and
 28




                                             t2
Case 2:19-cv-08129-DMG-SK Document 1 Filed 09/19/19 Page 13 of 15 Page ID #:13




   1    scope of such individuals (or entities') employment, agency or
   2 representation.
   3         75.      All actions taken by the Defendants were done with malice,
   4    were done willfully, and were done with either the desire to harm Plaintiff
   5    and/or with the knowledge that their actions would very likely harm
   6 Plaintiff and/or that their actions were taken in violation ofthe FCRA
   7    and/or state law and/or that they knew or should have known that their
   8    actions were in reckless disregard ofthe FCRA and/or state law.
   9         76.      All Defendants have engaged in a pattern and practice of
  10    wrongful and unlawful behavior with respect to accounts and consumer
  11    reports and as such all Defendants are subject to punitive damages and
  12    statutory damages and all other appropriate measures to punish and deter
  13    similar future conduct by these Defendants and similar companies.
  14         77.     All Defendants are liable to Plaintiffthrough the doctrine of
  15   Respondeat Superior for the wrongful, intentional and negligent acts,
  16   errors, and omissions done in violation of state and federal law by their
  17   employees and agents, including, but not limited to, violations ofthe FCRA
  18   and California tort law, in their attempts to collect this debt from Plaintiff.
  19        NEGLIGENT AND WANTON HIRING AND SUPERVISION
 20
             78.     Defendants negligently and/or wantonly hired, trained,
 21
       retained, or supervised incompetent agents and employees and are thereby
 22
       responsible to the Plaintiff for the wrongs committed against Plaintiff and
 23
       ~ the damages suffered by Plaintiff.
 24
 25
 26
 27
 28




                                              13
Case 2:19-cv-08129-DMG-SK Document 1 Filed 09/19/19 Page 14 of 15 Page ID #:14




   1
   2 WHEREFORE,Plaintiff prays that judgment be entered against all
   3 Defendants Capital One Financial Investing, LLC,for all damages
     allowable (including statutory, actual, compensatory, nominal and
   4
     punitive), costs, expenses, attorney fees, injunctive relief to prevent further
   5 violations, and for such other and further relief as may be just and proper.

       Respectfully Submitted,
   7
       Wayne T. Evans
   8
     Plaintiff, Pro Se
   9 3262 N. Garey Ave. # 193
  10 Pomona, California 91767
     (949)291-2461
  11
      email address
  12 wevans6l@yahoo.com
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23                                                   ,^
                                                      '
                                                      ,~~ ~,
  24 Dated: September 8, 2019                          ~v
  25                                                    Wayne T. Evans
                                                         Pro Se
  26
  27
  28




                                            14
Case 2:19-cv-08129-DMG-SK Document 1 Filed 09/19/19 Page 15 of 15 Page ID #:15



                             CERTIFICATE OF SERVICE
   1
   2
                  I,Jeffrey Antes, declare as follows:
   3
       I am over eighteen(18) years of age and not a party to the within the action.
   4
       My business address is 1520 S. Highland Ave Apt B Fullerton, CA 92832.
   5
          I served a copy ofthe attached Complaint to each ofthe following,by
   6
        placing a true copy thereofin a sealed envelope with postage fully prepaid,
   7
        in the United States mail at Fullerton, California, addressed as follows:
   8

   9  Corporation Service Company which will do Business in California AS
  10 CSC -Lawyers Incorporating Service
      2710 Gateway Oaks Dr. Ste 150N
  1 1 Sacramento CA 95833

  12 Tel:
      Fax:
  13

  14           Each said envelope was then, on September 8, 2019, sealed and
  15   deposited in the United States mail at Fullerton, California, in the
       County of Orange in which I am employed. I declare, under penalty of
  16   perjury of the laws of the State of California, that the preceding is true
  17   and correct, and that this Declaration was executed this 9 h     t day of
       September 8, 2019, at Fullerton, California.
  18

  19
                                                               -~
 20
                                                           effrey Antes
 21

 22

 23

 24

 25

 26

 27

 28




                                            15
